Citation Nr: 1325095	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  04-16 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether an overpayment of VA educational assistance benefits in the amount of $18,312.25 was properly created. 



REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which found that the Veteran had received an overpayment of education benefits in the amount of $18,312.25.  The Veteran subsequently perfected an appeal as to the validity of that debt. 

This issue was previously denied by the Board in a September 2009 decision.  The Veteran subsequently appealed to the Court of Appeals for Veterans Claims (Court), and in a September 2011 Memorandum Decision, the Court vacated the Board decision and remanded the matter for readjudication.  In June 2012, the Board remanded this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran's claims file in this case has been rebuilt.  There is currently no Virtual System file.  According to recent correspondence from the Veteran's attorney, received in December 2012, the Veteran testified at a Board hearing conducted on September 13, 2007.  Thereafter, he submitted a 3 inch/3 ring binder which contained this testimony as well as the testimony of four other witnesses as to matters pertinent to this appeal.  This evidence is not of record.  Furthermore, internal VA information reflects that the Veteran did not testify in September 2007, but rather did not show up for a hearing.  

Nevertheless, since the claimed hearing testimony, the binder, other associated documents, as well as the actual letters pertaining to the notice of this hearing, are not contained in the claims file, the Board finds that the case must be returned to the RO/AMC to ensure that any documentation which is not currently contained therein is associated, as possible, with the claims file or a Virtual System file.  In addition, the Veteran must be afforded the opportunity to resubmit the binder and its documents.  

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to obtain all documents contained in the Veteran's original claims file, including a 3 inch/3 ring binder submitted by the Veteran as well as all documents associated with the mentioned September 13, 2007 Board hearing, such as those currently contained in VA's VACOLS system.  It should be clearly indicated whether the Veteran testified at a Board hearing or did not report for a Board hearing.  Any efforts to obtain these records should be included in the claims file/Virtual System file, and requests should continue until it is determined that such records are unavailable or that further requests would be futile.

2.  Notify the Veteran that he is provided an opportunity to resubmit the 3 inch/3 ring binder and its contents.

3.  Then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & supp. 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


